Citation Nr: 1121972	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection, to include on a secondary basis, for depression. 

2.  Entitlement to service connection for right knee disability. 

3.  Entitlement to service connection, to include on a secondary basis, for left knee disability. 

4.  Entitlement to a disability rating in excess of 40 percent for residuals of a low back strain with degenerative changes.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

While cognizant that the RO reopened and denied the Veteran's claim of service connection for depression in the above-mentioned March 2009 rating action, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the issue on appeal has been phrased as whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for depression.

The Board notes that the Veteran has alleged an inability to retain employment due to his service-connected back disability.  See a November 2010 statement from the Veteran's attorney.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra. 

Following the December 2009 statement of the case, the Veteran submitted additional evidence directly to the Board.  The record does not indicate that this evidence has been considered by the RO and a waiver of initial RO consideration is not currently of record.  Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance since the Board is reopening his depression claim.  As the Board is remanding the reopened claim of service connection for depression as well as the Veteran's claims for bilateral knee disabilities, an increased rating for his service-connected low back disability and entitlement to TDIU, the agency of original jurisdiction (AOJ) will have an opportunity to consider the records when readjudicating the Veteran's claim.  As a result, the Veteran is not prejudiced by the Board's adjudication at this time.  A waiver of RO consideration of the additional evidence is therefore not required.  See 38 C.F.R. § 20.1304 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for depression has been received.  Thus, to this extent, the Veteran's appeal as to this issue is being granted.  The de novo claim of entitlement to service connection for depression, along with the issues of entitlement to service connection for bilateral knee disabilities, an increased rating for service-connected low back strain with degenerative changes, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2007 decision, the Board continued a previous denial of service connection for depression.

2.  The evidence associated with the claims folder subsequent to the Board's November 2007 decision includes medical treatise articles which describe a relationship between depression and chronic back pain, which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for depression. 


CONCLUSION OF LAW

New and material evidence having been received, the claim of service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in further detail in the following decision, the Board is granting the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for depression.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to this issue, no further discussion of the VCAA is required with respect to this aspect of the Veteran's appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Depression

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2006)).  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in November 2008, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran was originally denied service connection for depression in a January 2004 rating action.  The Veteran perfected an appeal of this decision, and the denial was confirmed by the Board in a November 2007 decision.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of this continued denial. 

At the time of the Board's November 2007 denial of service connection for depression, the record contained the Veteran's service treatment records, VA treatment records, lay statements, and records from the Oklahoma Department of Corrections.  Upon review of this evidence, the Board noted that the "medical evidence of record indicates that [the Veteran] has a mood disorder which is associated with his substance abuse" and that several documents "note that the Veteran reported that his depression stems from childhood trauma and his imprisonment."  As a result, the Board concluded that there is no evidence "linking any psychiatric disorder to the Veteran's service-connected back disability either through direct causation or via aggravation."  There was also no evidence of a psychiatric disorder during service or a "psychosis within one year of service separation."  Finally, the Board found that there was no evidence that the Veteran had depression or a mood disorder as a result of an injury or disease "incurred during active duty training while serving in the National Guard." 

The Board's November 2007 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the November 2007 decision] is new and material. 

The recently received evidence includes VA treatment records, the November 2009 VA examination report, the Veteran's application for Disability Insurance Benefits from the Social Security Administration (SSA), lay statements, and internet articles which discuss depression and chronic pain. 

In November 2010, the Veteran, through his attorney, submitted two internet articles which discuss the relationship between chronic pain and depression.  Significantly, the article titled, Depression and Chronic Back Pain, indicates that "depression is by far the most common emotion associated with chronic back pain."  This article also states that the symptoms resulting from chronic back pain can lead to "feelings of despair, hopelessness and other symptoms of . . . major depression or clinical depression."  The Veteran's attorney has argued that these "two internet treatise articles . . . affirmatively link chronic pain, including back pain, and a diagnosis of depression."  See the November 2010 statement.  Upon review, the Board finds that this evidence is "new" in that it was not of record at the time of the November 2007 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  

The Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Such is the case here. 

Inasmuch as the Board previously denied the Veteran's claim based, in part, on the absence of a nexus between his depression and his service-connected back disability and the Veteran has submitted medical evidence which indicates that chronic back pain may cause depression, the Board finds that the new evidence raises a reasonable possibility of substantiating his claim. 

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for depression has been received.  Thus, the Board grants this aspect of the Veteran's appeal.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for depression is granted.  The appeal is granted to that extent only.  


REMAND

In November 2010, the Veteran's attorney requested the Board remand the issues of entitlement to service connection for depression and bilateral knee disabilities, as well as the claim for an increased rating for service-connected low back strain with degenerative changes, for further development.  After having carefully considered the matter, and for reasons expressed immediately below, the Board agrees that further development is required.  




I.  Depression

As described above, there is now of record evidence, in the form of a medical internet article, which raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, the article submitted by the Veteran discusses the connection between chronic pain and depression in general, it does not contain any information or analysis specific to the Veteran's case.  As such, the internet articles submitted by the Veteran are of no probative value.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In addition, the evidence of record indicates that the Veteran was afforded a VA examination to determine the etiology of his depression in November 2009.  After reviewing the Veteran's medical treatment records and conducting a clinical examination, the VA examiner indicated that the Veteran's depression is due to his non service-connected alcohol and cocaine abuse.  It was also noted that the Veteran reported that his depression began in 2002 after "difficulty finding employment as a result of his criminal record."  The Board observes, however, that while the VA examiner indicated that the Veteran's current depression was due to or the result of his service-connected low back disability, the examiner did not opine on whether his depression was aggravated permanently by his service-connected low back disability. 

Accordingly, and based on this evidentiary posture, the Board finds that the issue of entitlement to service connection for depression, to include as secondary to service-connected low back disability, contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  These questions concern whether the Veteran's depression had its clinical onset in service, is otherwise related to active duty, or was caused by his service-connected low back disability.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010).

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Currently, the evidence of record does not indicate that the Veteran has a psychiatric disability other than depression for which service connection may be granted.  Without such evidence, no further action with regard to the matter of service connection for a psychiatric disability other than depression is warranted at this time. Id.  However, in the event an additional psychiatric disability is diagnosed on Remand, the RO should determine whether service connection is warranted for such disability.

II.  Knee Disabilities

The Veteran was afforded a VA examination to determine the etiology of his right knee disability in January 2009.  While the examination request documented that the Veteran was involved in a motor vehicle accident during service and subsequently diagnosed with chondromalacia patella in the right knee, the VA examiner stated that the Veteran's claims folder was not available for review.  It was further stressed that there were "no medical records available from 1978 to 2003" documenting continued treatment for the Veteran's in-service knee injury. Based on the absence of treatment records, the examiner indicated that he was "unable to establish the chronicity of the condition" and that it is therefore "less likely than not [that] the Veteran's degenerative joint disease of the right knee is secondary to his [in-service] motor vehicle accident."  The examiner noted, however, that "this opinion might change upon the availability of documentation showing [that the] Veteran continued to receive treatment for the right knee condition since his discharge from the military." 

In November 2010, the Veteran's attorney argued that the January 2009 VA examination was inadequate because the examiner improperly discounted the Veteran's account of continuing symptoms based solely on the lack of corroborating medical evidence.  In this capacity the Board notes that the VA examination report does not clearly document that the Veteran reported continuing right knee symptomatology since service, however, in light of the fact that the examiner did not review the Veteran's claims folder, and his comments regarding how his opinion might change based on a review of additional evidence, the Board finds that a new examination is warranted. 

With respect to the Veteran's left knee disability claim, in November 2010, the Veteran, through his attorney, argued that the degenerative changes in his left knee are the result of his right knee disability and/or his service-connected low back strain with degenerative changes.  While the Veteran was afforded a VA examination in January 2009, this examination report does not address whether the Veteran's left knee disability is related to his right knee or his service-connected back disability.  As the record indicates that the Veteran has been diagnosed with degenerative joint disease of the right knee, and has been service-connected for a low back strain with degenerative changes, the Board believes that a nexus opinion must be obtained.  See McLendon & Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2010).

III.  Back Disability

The Veteran's last VA examination to evaluate his service-connected low back disability was conducted in January 2009.  In November 2010, the Veteran, through his attorney, argued that his condition "has worsened since his last examination . . . and that he has trouble standing for too long due to back pain."  The Veteran also submitted a statement from V.T.J., who indicated that when he worked with the Veteran, he noticed that he would have problems bending over and moving equipment.  Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

IV.  TDIU

As noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  Likewise, the Board finds that a remand is required to obtain a needed medical opinion as to the Veteran's employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Once the above development has been completed, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorder that he may have.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any psychiatric disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected low back strain with degenerative changes.  If the Veteran is found to have a psychiatric disability that is aggravated by his service-connected disability, the examiner should quantify the approximate degree of aggravation.  

3.  Schedule the Veteran for a VA examination to determine the nature, extent, etiology of his right and left knee disabilities.  The claims folders must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner is asked to express an opinion as to the following questions:

A.  For any right knee disability found on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty, to include his in-service motor vehicle accident and diagnosis of chrondromalacia patella.

B.  For any left knee disability found on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his right knee disability or his service-connected low back strain with degenerative changes.  If the Veteran is found to have a left knee disability that is aggravated by his service-connected low back strain with degenerative changes, the examiner should quantify the approximate degree of aggravation.  

4.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected low back strain with degenerative changes.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated unfavorable ankylosis of the entire thoracolumbar spine and any unfavorable ankylosis of the entire spine as well as any associated neurological abnormalities, including but not limited to bowel and bladder impairment.  

The examiner should also discuss whether the Veteran's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  

5.  Then, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected low back strain with degenerative changes.  The claims folder should be made available to, and should be reviewed by, the examiner in conjunction with the examination. All indicated studies or testing should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected low back strain with degenerative changes would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.  Complete rationale should be provided for all opinions expressed.

6.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


